OTDETAILED ACTION
This is in response to the Request for Continued Examination filed 11/17/2022 wherein claim 20 has been canceled and claims 1-19 and 21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Kwoka et al. (US 2016/0290642).
Regarding Independent Claim 1, Wakeman teaches (Figures 1-5) an assembly for a gas turbine engine (see Figure 1 and abstract), comprising:
a wall (at 18) comprising a shell (20), a heat shield (30) and a cooling cavity (between 20 and 30; see Figure 1);
the heat shield (30) including a first panel (annotated below) and a second panel (annotated below);
the first panel (annotated below) extending longitudinally (see Figure 1) between a first panel first end (at 32, the leading edge of the first panel annotated below) and a first panel second end (at 34, the trailing edge of the first panel annotated below), and the first panel (annotated below) including a first panel base (annotated below) and a first panel rail (at 36, the shoulder of the first panel annotated below);
the second panel (annotated below) extending longitudinally (see Figure 1) between a second panel first end (at 32, the leading edge of the second panel annotated below) and a second panel second end (at 34, the trailing edge of the second panel annotated below), the second panel (annotated below) at the second panel first end (at 32, the leading edge of the second panel annotated below) arranged between and displaced from (displaced both radially and axially from; see Figure 1) the shell (20) and the first panel (annotated below) at the first panel second end (at 34, the trailing edge of the first panel annotated below), the second panel (annotated below) including a second panel base (annotated below) and a second panel rail (at 36, the shoulder of the second panel annotated below), and the second panel base (annotated below) comprising a first surface (the surface of the second panel base upstream of 36) and a second uninterrupted surface (the surface of the second panel base downstream of 36), the first surface (the surface of the second panel upstream of 36) extending longitudinally from the second panel rail (at 36, the shoulder of the second panel annotated below) to the second panel first end (at 32, the leading edge of the second panel annotated below), the second uninterrupted surface (the surface of the second panel base downstream of 36) extending longitudinally from the second panel rail (at 36, the shoulder of the second panel annotated below) to the second panel second end (at 34, the trailing edge of the second panel annotated below), the second panel rail (at 36, the shoulder of the second panel annotated below) disposed a longitudinal first distance (the distance from 36 to 32; see Figures 1-2 and 5) from the second panel first end (at 32, the leading edge of the second panel annotated below), the second panel rail (at 36, the shoulder of the second panel annotated below) disposed a longitudinal second distance (the distance from 36 to 34; see Figures 1-2 and 5) from the second panel second end (at 34, the trailing edge of the second panel annotated below), and the longitudinal first distance (the distance from 36 to 32; see Figures 1-2 and 5) greater than the longitudinal second distance (the distance from 36 to 34; see Figures 1-2 and 5); and 
the cooling cavity (the cavity between 20 and 30; see Figure 1) longitudinally bounded by (see Figures 1-3) the first panel rail (at 36, the shoulder of the first panel annotated below) and the second panel rail (at 36, the shoulder of the second panel annotated below). 
Wakeman does not teach an uninterrupted first surface because Wakeman illustrates that the outlet of the cooling cavity is through an aperture located downstream of the second panel first end.
Kwoka teaches (Figures 1-3C) first and second panels (126, 127 in Figure 1; and 305, 350 in Figure 3) having a cooling cavity bounded by the rails (128, 129) of the first and second panels (126, 127), wherein the second panel (127 or 350 in Figures 1-3C) includes an outlet of the cooling cavity (see airflow 130) is located upstream of the second panel first end (127).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman to include have the outlet of the cooling cavity located upstream of the second panel first end, as taught by Kwoka, such that the first surface is uninterrupted, in order to have the airflow cool the extended lip of a trailing edge portion and to lay a cooling firm down on the downstream panel (Paragraph 0036 of Kwoka).

    PNG
    media_image1.png
    861
    1250
    media_image1.png
    Greyscale


Regarding Claim 2, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman further teaches (Figures 1-5) wherein the wall (18) comprises a slot (annotated below) fluidly coupled with (see flow arrows in Figure 1) the cooling cavity (between 20 and 30), and the slot (annotated below) is formed by and extends between the first panel (annotated above) and the second panel (annotated above).

    PNG
    media_image2.png
    424
    957
    media_image2.png
    Greyscale


Regarding Claim 4, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. As discussed above, Kwoka teaches (Figures 1-3C) first and second panels (126, 127 in Figure 1; and 305, 350 in Figure 3), wherein the second panel (127 or 350 in Figures 1-3C) includes an outlet of the cooling cavity (see airflow 130) is located upstream of the second panel first end (127) such that the first surface is uninterrupted. Wakeman further teaches (Figures 1-5) wherein the shell (20) comprises an aperture (see the flow arrows and apertures located in 20 of Figure 1) configured to direct a jet of cooling fluid (see the flow arrows of Figure 1) at the first surface (the surface of the second panel upstream of 36).
Regarding Claim 15, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman further teaches (Figures 1-5) wherein the first panel (annotated above) is formed as a discrete body (see Figures 1-5) from the second panel (annotated above).
Regarding Independent Claim 21, Wakeman teaches (Figures 1-5) an assembly for a gas turbine engine (see Figure 1 and abstract), comprising:
a wall (at 18) comprising a shell (20), a heat shield (30), a first cooling cavity (between 20 and the second panel annotated above), and a second cooling cavity (between 20 and the third panel annotated above);
the heat shield (30) including a first panel (annotated above), a second panel (annotated above) and a third panel (annotated above);
the first panel (annotated above) extending longitudinally (see Figure 1) between a first panel first end (at 32, the leading edge of the first panel annotated above) and a first panel second end (at 34, the trailing edge of the first panel annotated above), and the first panel (annotated above) including a first panel base (annotated above) and a first panel rail (at 36, the shoulder of the first panel annotated above);
the second panel (annotated above) extending longitudinally (see Figure 1) between a second panel first end (at 32, the leading edge of the second panel annotated above) and a second panel second end (at 34, the trailing edge of the second panel annotated below), the second panel (annotated above) at the second panel first end (at 32, the leading edge of the second panel annotated above) arranged between and displaced from (displaced both radially and axially from; see Figure 1) the shell (20) and the first panel (annotated above) at the first panel second end (at 34, the trailing edge of the first panel annotated above), the second panel (annotated above) including a second panel base (annotated above) and a second panel rail (at 36, the shoulder of the second panel annotated above), 
the second panel base (annotated above) comprising and extending between a second panel interior surface (the surface of the second panel facing 20) and a second panel uninterrupted exterior surface (the surface of the second panel base facing 14), the second panel interior surface (the surface of the second panel facing 20) extending longitudinally from the second panel rail (at 36, the shoulder of the second panel annotated below) to the second panel first end (at 32, the leading edge of the second panel annotated below), the second panel uninterrupted exterior surface (the surface of the second panel facing 14) extending longitudinally from the second panel first end (at 32, the leading edge of the second panel annotated above) to the second panel second end (at 34, the trailing edge of the second panel annotated above),
the first cooling cavity (the cavity between 20 and the second panel annotated above) longitudinally bounded by (see Figures 1-3) the first panel rail (at 36, the shoulder of the first panel annotated below) and the second panel rail (at 36, the shoulder of the second panel annotated below);
the third panel (annotated above) extending longitudinally (see Figure 1) between a third panel first end (at 32, the leading edge of the third panel annotated above) and a third panel second end (at 34, the trailing edge of the third panel annotated below), the third panel (annotated above) at the third panel first end (at 32, the leading edge of the third panel annotated above) arranged between and displaced from (displaced both radially and axially from; see Figure 1) the shell (20) and the second panel (annotated above) at the second panel second end (at 34, the trailing edge of the second panel annotated above), the third panel (annotated above) including a third panel base (annotated above) and a third panel rail (at 36, the shoulder of the third panel annotated above),
the third panel base (annotated above) comprising and extending between a third panel interior surface (the surface of the third panel facing 20) and a third panel uninterrupted exterior surface (the surface of the third panel base facing 14), the third panel interior surface (the surface of the third panel facing 20) extending longitudinally from the third panel rail (at 36, the shoulder of the third panel annotated below) to the third panel first end (at 32, the leading edge of the third panel annotated below), the third panel uninterrupted exterior surface (the surface of the third panel facing 14) extending longitudinally from the third panel first end (at 32, the leading edge of the third panel annotated above) to the third panel second end (at 34, the trailing edge of the third panel annotated above),
the second cooling cavity (the cavity between 20 and the third panel annotated above) longitudinally bounded by (see Figures 1-3) the second panel rail (at 36, the shoulder of the second panel annotated below) and the third panel rail (at 36, the shoulder of the third panel annotated below).
Wakeman does not teach uninterrupted interior surfaces because Wakeman illustrates that the outlet of the cooling cavities is through an aperture located downstream of the panel first ends.
Kwoka teaches (Figures 1-3C) panels (126, 127 in Figure 1; and 305, 350 in Figure 3) having a cooling cavity bounded by the rails (128, 129) of the panels (126, 127), wherein the panel (127 or 350 in Figures 1-3C) includes an outlet of the cooling cavity (see airflow 130) is located upstream of the panel’s first end (at 127).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman to include have the outlet of the cooling cavity located upstream of the first ends of the panels, as taught by Kwoka, such that the interior surfaces are uninterrupted, in order to have the airflow cool the extended lip of a trailing edge portion and to lay a cooling firm down on the downstream panel (Paragraph 0036 of Kwoka).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Kwoka et al. (US 2016/0290642) as applied to claim 1 above, and further in view of Gerendas (US 2008/0264065).
Regarding Claim 3, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman teaches (Figures 1-5) that the first panel (annotated above) includes a first panel base (annotated above) at a first panel second end (at 34, the trailing edge of the first panel annotated above). Wakeman in view of Kwoka does not teach wherein the first panel includes a laterally extending stiffener connected to and projecting out from the first panel base at the first panel second end.
Gerendas teaches (Figures 1-7) a heat shield panel (10) including a laterally extending stiffener (19) connected to and projecting out from the panel base (see figure 3) below a cooling aperture (8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka to include the laterally extending stiffener connected to and projecting from the first panel base below the cooling aperture, as taught by Gerendas, in order to improve cooling efficiency, increase heat transfer, and provide good damping behavior (Paragraphs 0010-0011 of Gerendas).

Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Kwoka et al. (US 2016/0290642) as applied to claim 1 above, and further in view of Sterman et al. (US 4,614,082).
Regarding Claim 5, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman in view of Kwoka does not teach wherein a centerline axis of the aperture is angularly offset from an interior surface of the shell by an acute angle.
Sterman teaches (Figures 1-8) a centerline axis (see Figures 3-4) of an aperture (74) is angularly offset (see Figures 3-4) from an interior surface (the inner surface of 26) of the shell (26) by an acute angle (see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka to include the centerline axis of the aperture being angularly offset from an interior surface of the shell by an acute angle, as taught by Sterman, in order to maintain a free flow of cooling fluid and avoid blockage of the apertures (Column 8, line 65 – Column 9, line 5 of Sterman).
Regarding Claim 6, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman in view of Kwoka does not teach that the aperture is further configured to direct the jet of cooling fluid in a direction longitudinally towards the second panel first end.
Sterman teaches (Figures 1-8) that the aperture (74) is configured to direct the jet of cooling fluid (the fluid through 74) in a direction longitudinally towards the second panel first end (an upstream end of an upstream panel; see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka to configure the aperture to direct the jet of cooling fluid in a direction longitudinally towards the second panel first end., as taught by Sterman, in order to maintain a free flow of cooling fluid and avoid blockage of the apertures (Column 8, line 65 – Column 9, line 5 of Sterman).
Regarding Claim 10, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. As discussed above, Wakeman teaches that the shell (20) forms an outer periphery of the cooling cavity (the space between 20 and 30; see Figure 1). Wakeman in view of Kwoka does not teach wherein the first uninterrupted surface is angularly offset from an interior surface of the shell that forms an outer periphery of the cooling cavity.
Sterman teaches (Figures 1-8) wherein the first surface (at 44) is angularly offset (see Figure 4) from an interior surface of the shell (26) that forms an outer periphery of the cooling cavity (between 26 and 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka to have the first surface angularly offset from an interior surface of the shell that forms an outer periphery of the cooling cavity, as taught by Sterman, in order to form a barrier against the heat of combustion (Column 4, lines 1-13 of Sterman). Further, it is noted that it would have been an obvious matter of design choice to have the angular offset of the first surface and the interior surface of the shell, since applicant has not disclosed that the angular offset solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the angular offset of either Wakeman or Sterman.
Regarding Claim 11, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman in view of Kwoka does not teach wherein at least a portion of the shell, which completely overlaps an entirety of the first panel and an entirety of the second panel, has a straight, linear sectional geometry.
Sterman teaches (Figures 1-8) wherein at least a portion of shell (26) that completely longitudinally overlaps the first panel (an upstream panel 32; see Figures 3-4) along an entirety of its longitudinal length (see Figure 4) and the second panel (a downstream panel 32; see Figures 3-4) along an entirety of its longitudinal length (see Figures 3-4), and the portion of the shell (26) has a straight, linear sectional geometry (see Figures 3-4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman to have at least a portion of the shell completely longitudinally overlaps the first panel along an entirety of the first longitudinal length and the second panel along an entirety of the second longitudinal length, and the portion of the shell has a straight linear sectional geometry, as taught by Sterman, in order to carry the radially extending shoulders and to direct cooling air over the outward surfaces of the combustion chamber (Column 3, lines 49-62 of Sterman). Additionally, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Sterman et al. (US 4,614,082).
Regarding Independent Claim 17, Wakeman teaches (Figures 1-5) an assembly for a gas turbine engine (see Figure 1 and abstract), comprising:
a combustor wall (at 18) comprising a shell (20), a heat shield (30) and a cooling cavity (between 20 and 30; see Figure 1);
the heat shield (30) including a first panel (annotated above) and a second panel (annotated above);
the first panel (annotated above) extending longitudinally (see Figure 1) a first longitudinal length (see Figure 1) between a first panel first end (at 32, the leading edge of the first panel annotated above) and a first panel second end (at 34, the trailing edge of the first panel annotated above);
the second panel (annotated above) extending longitudinally (see Figure 1) a second longitudinal length (see Figure 1) between a second panel first end (at 32, the leading edge of the second panel annotated above) and a second panel second end (at 34, the trailing edge of the second panel annotated above), a second panel portion (annotated below) of the second panel (annotated above) at the second panel first end (at 32, the leading edge of the first panel annotated above) arranged between and spaced from (spaced both radially and axially from; see Figure 1) the shell (20) and a first panel portion (annotated below) of the first panel (annotated above) at the first panel second end (at 34, the trailing edge of the second panel annotated above); and 
the cooling cavity (the cavity between 20 and 30) extending within the combustor wall (18) from the shell (20) to the first panel (annotated above) and the second panel (annotated above);
		wherein at least a portion of the shell (20) completely longitudinally overlaps the first panel (annotated above) along an entirety of the first longitudinal length (see Figure 1) and the second panel (annotated above) along an entirety of the second longitudinal length (see Figure 1). 
Wakeman does not teach that the portion of the shell has a straight, linear sectional geometry.
Sterman teaches (Figures 1-8) wherein at least a portion of shell (26) that completely longitudinally overlaps the first panel (an upstream panel 32; see Figures 3-4) along an entirety of its longitudinal length (see Figure 4) and the second panel (a downstream panel 32; see Figures 3-4) along an entirety of its longitudinal length (see Figures 3-4), and the portion of the shell (26) has a straight, linear sectional geometry (see Figures 3-4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman to have at least a portion of the shell completely longitudinally overlaps the first panel along an entirety of the first longitudinal length and the second panel along an entirety of the second longitudinal length, and the portion of the shell has a straight linear sectional geometry, as taught by Sterman, in order to carry the radially extending shoulders and to direct cooling air over the outward surfaces of the combustion chamber (Column 3, lines 49-62 of Sterman). Additionally, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Regarding Claim 18, Wakeman in view of Sterman teaches the invention as claimed and as discussed above. Wakeman further teaches (Figures 1-5) wherein the first panel (annotated above) includes a first panel base (annotated above) and a first panel rail (at 36, the shoulder of the first panel annotated above) that projects out from (see Figure 1) the first panel base (annotated above) and engages the shell (20); the second panel (annotated above) includes a second panel base (annotated above) and a second panel rail (at 36, the shoulder of the second panel annotated above) that projects out from (see Figure 1) the second panel base (annotated above) and engages the shell (20); and the cooling cavity (the cavity between 20 and 30) is longitudinally bounded by (see Figure 1) the first panel rail (102) and the second panel rail (100).
Regarding Claim 19, Wakeman in view of Sterman teaches the invention as claimed and as discussed above. Wakeman further teaches (Figures 1-5) wherein a slot (annotated above) is formed by and extends radially between the first panel portion (annotated above) and the second panel portion (annotated above); and the combustor wall (18) is configured to direct cooling fluid (see flow arrows shown in Figure 1) through the slot (annotated above) out of the cooling cavity (between 20 and 30) and into a combustion chamber (14) and longitudinally along the second panel (annotated above).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Kwoka et al. (US 2016/0290642) as applied to claim 1 above, and further in view of Mulcaire et al. (US 2017/0241643).
Regarding Claims 7 and 9, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. As discussed above, Wakeman teaches a shell (20), a first panel base (annotated above), a first panel rail (at 36, the shoulder of the first panel annotated above), a first panel second end (at 34, the trailing edge of the first panel annotated above), a second panel base (annotated above), a second panel rail (at 36, the shoulder of the second panel annotated above), and a second panel second end (at 34, the trailing edge of the second panel annotated above). Wakeman in view of Kwoka does not teach wherein the shell comprises an aperture configured to direct a jet of cooling air at a surface of the panel bases longitudinally between the panel rails and the panel second ends.
Mulcaire teaches (Figures 1-6) wherein the shell (50) comprises an aperture (106) that is configured to direct a jet of cooling fluid (Paragraph 0058) at a surface of the panel base (see Figure 3) at a location longitudinally between the panel rail (102) and the panel second end (at 104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka to have the shell comprises an aperture configured to direct a jet of cooling air at a surface of the panel bases longitudinally between the panel rails and the panel second ends, as taught by Mulcaire, in order to supply coolant to a chamber between the tiles (see Paragraph 0076 of Mulcaire).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Kwoka et al. (US 2016/0290642) and Mulcaire et al. (US 2017/0241643) as applied to claim 7 above, and further in view of Quach et al. (US 2018/0335211).
Regarding Claim 8, Wakeman in view of Kwoka and Mulcaire teaches the invention as claimed and as discussed above. Wakeman in view of Kwoka and Mulcaire does not teach wherein a centerline axis of the aperture is perpendicular to an interior surface of the shell.
Quach teaches (Figures 1-5) a centerline axis (see Figures 3-4F) of the aperture (105) that directs a jet of cooling fluid at a surface of the first panel base (111) is perpendicular (see Figures 3-4F) to an interior surface of the shell (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka and Mulcaire to have the centerline axis of the aperture to be perpendicular to the interior surface of the shell, as taught by Quach, in order to supply cooling air from an outer air plenum into the cooling cavity (Paragraph 0022 of Quach).
It is further noted that a simple substitution of one known element (in this case, the aperture of Mulcaire) for another (in this case, the aperture of Quach) to obtain predictable results (in this case, to provide cooling air to impinge upon the heat shield) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Kwoka et al. (US 2016/0290642) as applied to claim 1 above, and further in view of Quach et al. (US 2018/0335211).
Regarding Claim 12, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman in view of Kwoka does not teach wherein the first panel includes a ramped portion at a corner between the first panel base and the first panel rail.
Quach teaches (Figures 1-6) a first panel (111) having a ramped portion (see Figures 4B, 4C, 4D, and 4F) at a corner between a first panel base (at the inner surface of 111) and a first panel rail (at 121).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka to have the first panel include the ramped portion at the corner between the first panel base and the first panel rail, as taught by Quach, in order to improve surface attachment of cooling air to the hot side of the second combustor panel (Paragraph 0038 of Quach).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Kwoka et al. (US 2016/0290642) as applied to claim 1 above, and further in view of Zelesky et al. (US 2018/0266686).
Regarding Claim 13, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman in view of Kwoka does not teach wherein the wall further includes a pair of side rails that extend longitudinally along and are connected to the first panel and the second panel.
Zelesky teaches (Figures 1-9) a combustor wall (60) further includes a pair of side rails (126, 130; see Figures 4 and 7-9) that extend longitudinally along and are connected to the first panel (72A) and the second panel (72B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka to have the wall include a pair of side rails that extends longitudinally along and are connected to the first panel and the second panel, as taught by Zelesky, in order to seal each liner panel with respect to the support shell to form an impingement cavity (Paragraph 0057 of Zelesky).
Regarding Claim 16, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman in view of Kwoka does not teach wherein the first panel further includes a pair of laterally adjacent first panel rails that are laterally separated by a first distance; and the second panel further includes a pair of laterally adjacent second panel rails that are laterally separated by a second distance that is different than the first distance.
Zelesky teaches (Figures 1-9) a first panel (72B) including a pair of laterally adjacent first panel rails (the intermediate rails extending between the circumferential rail edges in 72B; see Figures 8-9) that are laterally separated by a first distance (see Figures 8-9); and a second panel (72A) includes a pair of laterally adjacent second panel rails (the intermediate rails extending between the circumferential rail edges in 72A; see Figures 8-9) that are laterally separated by a second distance that is different than the first distance (see Figures 8-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeman in view of Kwoka to have the first panel include a pair of laterally adjacent first panel rails that are laterally separated by a first distance and the second panel include a pair of laterally adjacent second panel rails that are laterally separated by a second distance that is different than the first distance, as taught by Zelesky, in order to seal each liner panel with respect to the support shell to form an impingement cavity (Paragraph 0057 of Zelesky).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wakeman et al. (US 4,555,901) in view of Kwoka et al. (US 2016/0290642) as applied to claim 1 above, and further in view of Cunha et al. (US 2015/0292741).
Regarding Claim 14, Wakeman in view of Kwoka teaches the invention as claimed and as discussed above. Wakeman in view of Kwoka does not teach wherein at least the first panel and the second panel are formed together as a monolithic body.
Cunha teaches (Figures 1-6) a heat shield including panels that may be formed together in one unitary body (Paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat shield of Wakeman in view of Kwoka by making the first panel and second panel formed together as a monolithic body, as taught by Cunha, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice. In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). MPEP 2144.04 V B. 

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS P BURKE/Primary Examiner, Art Unit 3741